Name: Commission Regulation (EC) No 2004/1999 of 20 September 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 EN Official Journal of the European Communities21. 9. 1999 L 248/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2004/1999 of 20 September 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), as last amended by Regulation (EC) No 1498/98 (2), and in particular Article 4 (1) thereof, (1) Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multi- lateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto; (2) Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regula- tion (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 21 September 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 September 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24.12.1994, p. 66. (2) OJ L 198, 15.7.1998, p. 4. EN Official Journal of the European Communities 21. 9. 1999L 248/2 ANNEX to the Commission Regulation of 20 September 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 77,1 060 49,8 999 63,4 0707 00 05 052 85,5 628 125,1 999 105,3 0709 90 70 052 68,2 999 68,2 0805 30 10 388 67,0 524 65,6 528 67,1 999 66,6 0806 10 10 052 104,8 064 71,8 400 228,7 999 135,1 0808 10 20, 0808 10 50, 0808 10 90 388 61,4 400 47,6 512 87,0 528 43,9 800 180,8 804 70,6 999 81,9 0808 20 50 052 80,6 064 64,6 388 46,9 720 88,4 999 70,1 0809 30 10, 0809 30 90 052 106,7 999 106,7 0809 40 05 052 46,7 064 53,5 066 79,3 400 118,5 624 171,2 999 93,8 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2645/98 (OJ L 335, 10.12.1998, p. 22). Code 999 stands for of other origin.